DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Election/Restrictions
Claims 34-37, 42-43, 46, 49, 50, 53, 55-63, 65, 66, 69, 73-74, 78-79, 83-84, 88-89 and 93 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/26/2019.

Claims 1, 4, 6, 10, 13, 17, 20, 26-33, 67, 68, 94 and 95-106 are currently under examination.

Claim Objections
Claim 106 objected to because of the following informalities:  the claim is not properly dependent upon claim 31.  It is not proper to further claim an alternative as the preamble of a claim.  The proper way to recite the claim is  The composition of claim 31, wherein the product is a carbonated or non-carbonated beverage and wherein the beta-glucan…..  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4, 6, 10, 13, 17, 20, 26-33, 67, 68, 94 and 95-106 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (newly applied as necessitated by amendments and based upon the latest Myriad guidelines)(partially newly applied as necessitated by amendment).  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to an immunostimulatory composition comprising a .beta.-glucan preparation, a ginseng extract, and a mushroom extract; wherein the .beta.-glucan preparation is from yeast and is present in the range of about 60% to about 80% of the total dry weight of the .beta.-glucan preparation, the ginseng extract, and the mushroom extract in the composition; wherein the ginseng extract is from Chinese ginseng and is present in the range of about 20% to about 30% of the total dry weight of the .beta.-glucan preparation, the ginseng extract, and the mushroom extract in the composition; and wherein the mushroom extract is from Reishi mushroom and is present in the range of about 5% to about 15% of 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that the beta-glucan, the ginseng extract or the mushroom extract that comprise the claimed compositions have any characteristics that are different from the naturally occurring beta-glucan, ginseng extract found in ginseng plant or mushroom extract found in a mushroom. Regarding the claims drawn to formulation for oral consumption or administration, this does not result in a markedly different characteristic because the beta-glucan, the ginseng extract or the mushroom extract already have the characteristic of being in a form suitable for oral consumption.  Each of the individual ingredients are safe and effective for immune stimulation. It is well understood, routine, and conventional to combine ingredients that are safe and effective for the same purpose and would not provide anything markedly different, since each of the components still exhibits immunostimulatory effects.  Regarding 33, the presence of a composition comprising an additional component does not result in a markedly different characteristic for the claimed composition because adding the instantly claimed additives is routine, conventional and well understood in the art and does not change the structure or function of the composition as a whole or the beta-glucan, the ginseng extract or the mushroom extract.  It is well understood, routine, and conventional to combine natural products together, particularly when they are known to be useful for the same purpose (See e.g. Jie et al. (U*, Agents and Actions, vol. 15, 3/4 (1984), pp. 386-391), in view of Pelizon et al. (V*, Physiol. Res. 54: 557-564, 2005), Lull et al. (W, Mediators of Inflammation • 2005:2 (2005) 63-80) which teach the claimed ingredients are all effective for the same purpose of immunomodulation).   With regards to a kit, adding instructions does not change the characteristics of the formulation and does not impart any markedly different characteristics to the natural products of the formulation.  This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 6, 10, 13, 17, 20, 26-33, 67, 68, 94 and 95-106 are rejected under 35 U.S.C. 103 as being unpatentable over Jie et al. (U*, Agents and Actions, vol. 15, 3/4 (1984), pp. 386-391), in view of Pelizon et al. (V*, Physiol. Res. 54: 557-564, 2005), Lull et al. (W, Mediators of Inflammation • 2005:2 (2005) 63-80), Hageman et al. (P*) and Remington’s (X*).
Jie teaches an aqueous extract of Panax Ginseng (which is synonymous with Chinese ginseng) for enhancing the immune system (immunostimulatory) that is orally administered in an amount of 10, 50 and 250 mg (See page 386).
Pelizon teaches a beta glucan extract of Saccharomyces for immunomodulation.
Lull teaches an extract of Ganoderma lucidum (reishi mushroom) for immunomodulation.
Hageman teaches an immune system stimulation composition (See e.g. page 2, lines 1-5) comprising ginseng extract (See e.g. page 12, lines 13-21 and claim 9), ganoderma lucidum extract (See e.g. page 11, lines 9-14), vitamins, minerals (See e.g. page 12, lines 4-6 and claim 10), and beta-glucans in an amount of 0.2-10 grams isolated from Saccharomyces (See e.g. page 14, lines 8-11) teaches that the daily dose can contain b-glucan in an amount of 2-200 mg, ginseng extract in an amount of 0.2-150 mg and that beta-glucan can be from ganoderma (which reads on extract of ganoderma) and/or Saccharomyces (See e.g. ) and can be in the form of a drink, a tablet (See e.g. claim 14).
Remington’s teaches that tablets are a popular dosage form because they are simple, stable, economic and easy to package, ship, and dispense and are an accurate dosage for patients plus hide the taste of the drug (See e.g. page 1603, “Tablets”).  Remington’s further teaches that the composition can be administered in the form of an aqueous solution that is obtained by dissolving a liquid, solid, or gas in another liquid and that these aqueous solutions can include juices, solutions, and aromatic waters (See e.g. pages 1494-1500).  Remington’s further teaches that the compositions can be administered as jellies that can contain sodium alginate, glycerin (which reads on a polyol), calcium glyconate and water as a base (See e.g. page 1503) and syrups (which reads on confectionary) (See e.g. page 1501).
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising Panax ginseng extract, beta-glucan extract from Saccharomyces, reishi extract, vitamins and minerals for providing a food product for immunomodulation based upon the beneficial teachings of the above references.   A person of ordinary skill in the art would have understood to combine ginseng extract, beta-
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the instantly claimed composition provides an unexpected result and shows that the data provided in the specification does control for individual ingredients and the data is more than a comparison with yeast extract control.  Applicant further argues that the new claims recite vitamins and/or an organic salt and that these do not occur in nature with the instantly claimed extracts.

Applicant argues that there is the compositions represent a particular formulation arrived at by Applicant out of an inconceivably large number of alternatives, where the knowledge in the art did not provide guidance for one of skill to arrive at the pending claims, and where one of skill could not reasonably predict the result of each possible combination to arrive at the pending claims with a reasonable expectation of success and to Application Number 15/317,837arrive at the claimed compositions, one of skill would first need to specifically select a yeast beta-glucan preparation, Chinese ginseng extract, and Reishi mushroom extract. Applicant further argues with respect to beta-glucans, as described in paragraph [0038] of the PCT published application as filed, beta- glucans are present in a variety of organisms including many bacteria, yeast, fungi, and plants, that with respect to ginseng extracts, as described in paragraph [0046] of the application as filed, there are various species of ginseng and respect to mushroom extracts, as described in paragraph [0053] of the application as filed, there are various species of mushroom. Applicant further argues that the PTO has not explained why it would have been obvious to select only a yeast P-glucan preparation, Chinese ginseng extract, and Reishi mushroom extract from among all the possible immunomodulator ingredients. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, of to pick the specific species of plants and the mushroom claimed for beta-glucan, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each reference recited teaches each specific ingredient (species and beta glucan specifically from Saccharomyces) has the instantly claimed activity as an immunostimulatory agent. Therefore, it is obvious to use the instantly claimed ingredients, because it was well known in the art that these specific extracts and this particular source of beta-glucan are safe and effective for stimulating the immune system.
Applicant further argues that the specification as filed demonstrates that the specific components in the amount ranges recited in the claims resulted in synergistic effects that were more than the mere sum of the effects of each individual component. Applicant further argues that the proliferation index was used as a marker for comparing compositions comprising different amounts of yeast -glucan extracts, ginseng extracts, or mushroom extracts; different types of ginseng; and different types of mushroom. Several compositions tested are described in Examples 1 and 3 in the specification as filed and are elaborated upon below. Applicant particularly directs the PTO's attention to example SKL-P09 (paragraph [0235], Table 2) and that the PTO also asserts in the Advisory Action that the evidence of unexpected results is not commensurate in scope with the claims. Example SKL-P09 contains 70% dry weight of a 3- glucan preparation, 20% dry weight Chinese ginseng extract, and 10% dry weight of a Reishi mushroom extract (see Table 2, paragraph [0235] of the present application). Claim 1 is directed to a composition that specifically comprises a beta-glucan preparation, Chinese ginseng extract, and Reishi mushroom extract, which are the same components as in example SKL-P09. Claim 1, as now amended, also recites a composition that includes about 60% to about 80% beta-glucan preparation, about 20% to about 30% dry weight Chinese ginseng extract, and about 5% to about 15%. These focused dry weight % ranges encompass the SKL-P09 amounts, and thus are commensurate in scope with the unexpected results. Applicant further argues that new claims 96 and 106 wherein the beta-glucan preparation is present at about 70% of the total dry weight of the beta-glucan preparation, the ginseng extract, and Page 17 of 1803/04/21 Nutriferon PlusAttorney Reference Number 3790-105041-02Application Number 15/317,837the mushroom extract; the ginseng extract is present at about 20% to about 25% of the total dry weight of the beta-glucan preparation, the ginseng extract, and the mushroom extract; and the mushroom extract is present at about 10% of the total dry weight of the beta-glucan preparation, the ginseng extract, and the mushroom 
This is not found persuasive because the data provided in Table 3 and the data provided for blend A does not control for dose dependency for each of the ingredients in the formulation.  For example, Applicant has not demonstrated a dose dependency curve for the yeast -glucan extract on its own, ginseng extract on its own, or mushroom extract on its own.  Showing ;a comparison between different formulations with and without certain ingredients and adding totally different ingredients to a formulation does not demonstrate synergism or unexpected results without showing the efficacy of each ingredient individually. Further, the claims are not commensurate in scope with the formulation Applicant seems to be indicating is synergistic (blend A).  Claiming a range of ingredients when the formulation recites specific amounts/ratios of ingredients and doesn’t recite ranges is not considered to be commensurate in scope because the formulation is not the same as that which Applicant regards as synergistic. The rejections are maintained for the reasons of record and the reasons set forth herein.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY L CLARK/             Primary Examiner, Art Unit 1699